Title: To John Adams from James Miller, 15 July 1822
From: Miller, James
To: Adams, John


				
					Sir
					Little Rock July 15—1822.
				
				I do myself the honor to transmit to you, herewith, the Book which I promised, the last time I had the pleasure of seeing you, called the Cheerokee Spelling Book, or a digest of the Cheerokee Language, this Book got misplaced among the Cheerokees, & I have been unable to procure it untill the present time, which will account to you, for the delay in forwarding it—I have the honor to be, Sir, / With the highest Respect, / Your Most Obedient, and / Very humble Servant.
				
					James Miller
				
				
			